Citation Nr: 1453999	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-22 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on August 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a July 2014 Joint Motion for Remand by the parties (Joint Motion).  This matter was originally before the Board on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; that decision awarded a 100 percent rating for PTSD effective from December 11, 2008.  As discussed below, the appeal is now understood to essentially arise from the award of service connection for PTSD and the original assignment of the initial disability rating in connection with that award; the January 2008 RO rating decision awarding service connection for PTSD with a 30 percent rating effective from March 10, 2005 is now understood to not have become a final decision, and the Board finds that the Veteran's appeal pending before the Board involves the initial rating assignment.

In February 2014, the Board issued a decision in this appeal that awarded an earlier effective date of September 23, 2008, but no earlier, for the 100 percent rating for PTSD.  The Veteran appealed the Board's decision to the Court to the extent that the Board denied an earlier effective date for the increased rating for PTSD.  As explained in the July 2014 Joint Motion, the February 2014 Board decision was vacated only to the extent that an earlier effective date for an increased rating was denied.  An August 2014 Court Order set aside the February 2014 Board decision to that extent, and remanded the issue to the Board for readjudication consistent with the Joint Motion.

As is discussed in more detail below, the Board's review of this appeal with consideration of the directives of the Joint Motion has resulted in some revision of the understanding of the nature of the appeal.  The Agency of Original Jurisdiction (AOJ) and the Board previously characterized the issue on appeal as reflected in the February 2014 Board decision: "Entitlement to an effective date earlier than December 11, 2008 for an increased rating to 100% for service-connected posttraumatic stress disorder."  The Board revised the "effective date" of the 100 percent rating to September 23, 2008, and understood the appeal as arising from a claim for increase following a final unappealed January 2008 RO rating decision that awarded service connection for PTSD.  As discussed below, the Board now finds (through the analysis directed in the Joint Motion) that the January 2008 RO rating decision did not become final because the Veteran submitted new and material evidence pertaining to assigning a rating for PTSD within a year of the January 2008 initial assignment.  The Board finds that the Veteran's contentions of record during the pendency of this appeal reflect that he has sought a rating in excess of 30 percent for the period prior to September 23, 2008 (and is not merely seeking an earlier effective date for the assignment of the 100 percent rating).  The Board observes that a December 2008 report of contact documents that the Veteran actually thought that he had already filed a notice of disagreement with the initial rating assignment "and that he did want to appeal the percentage, he felt it should be much higher."  The Board finds that the Veteran's eventual appeal of the March 2009 RO rating decision awarding a 100 percent rating, seeking to have the increase effective from earlier, relates back to the initial rating assignment in the January 2008 decision (as discussed below in the application of 38 C.F.R. § 3.156(b) directed by the Joint Motion).  The Board has recharacterized the issue, as presented on the title page, to better reflect the Veteran's contentions and the fact that the appeal is understood to properly arise from the Veteran's disagreement with the initial PTSD rating assignment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date prior to September 23, 2008, for the assignment of a rating in excess of 30 percent for his PTSD.  At this time, the terms of the July 2014 Joint Motion and Court Order require that the Board engage in preliminary consideration of whether new and material evidence was submitted within a year of the January 2008 RO rating decision.  As discussed below, the Board finds that new and material evidence was received within a year of the January 2008 decision.  In light of this determination, the issue on appeal takes on a broader scope than recognized in the prior Board and AOJ adjudications; proceeding with preliminary appellate review of the claims-file with regard to this appeal, the Board finds that a remand for additional development is required to fulfill VA's duty to assist by attempting to obtain outstanding pertinent VA medical records.  Furthermore, any procedural concerns arising from consideration of the Joint Motion will be remedied during the processing of this remand.

A January 2008 RO rating decision awarded to the Veteran service connection for PTSD effective from March 10, 2005 and assigned a 30 percent initial disability rating.  A March 2009 RO rating decision awarded a 100 percent rating for PTSD effective from December 11, 2008.  A February 2014 Board decision, in the part not disturbed by the subsequent Joint Motion and Court Order, revised the effective date of the award of the 100 percent rating to September 23, 2008.  The undisturbed portion of the Board decision found that, resolving reasonable doubt in the Veteran's favor, that the total and occupational impairment demonstrated in a March 2009 VA mental health examination report was reasonably indicated to have had its onset in the worsening of symptoms reported by the Veteran and his spouse in correspondence received by VA in September and December 2008.

The vacated portion of the Board's February 2014 decision found that no effective date prior to September 23, 2008 was warranted for the award of an increased rating for PTSD; that decision included a conclusion that the claim on appeal arose from an informal claim for an increased rating on the basis of worsening symptoms and not from an appeal of the initial rating assignment in the January 2008 RO rating decision that granted service connection for PTSD.  The Joint Motion and Court Order vacated the Board's denial of a further earlier effective date for the increased rating for PTSD.

The July 2014 Joint Motion directs attention to a concern that the Board's determination that the January 2008 RO decision had become final lacked the required consideration of whether Bond v. Shinseki, 659 Vet. App. 1326 (Fed. Cir. 2011) is for application.  The Joint Motion explained that the Board must determine whether any new and material evidence was received in the year following the January 2008 RO rating decision such that the January 2008 RO rating decision would have remained pending and not have become final.

Regarding the finality of an RO rating decision, the Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement (NOD) with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  Accordingly, the Court has remanded the Veteran's claim for the Board to consider whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.156(b)(2014).

To comply with the Court's directives, the Board's analysis of the status of the January 2008 RO rating decision (whether or not it is a final decision) must consider that 38 C.F.R. § 3.156(b), pertaining to new and material evidence submitted in connection with a pending claim, requires that the VA treat new and material evidence as if it were filed in connection with the pending claim.  Accordingly, the Board must assess any evidence submitted during the relevant period (the one year appeal period following the January 2008 RO rating decision) and make a determination as to whether it was new and material evidence relating to the old claim.

In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304. Thus, "new" evidence means existing evidence not previously submitted to agency decision makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The pertinent new evidence submitted in the year following the January 2008 RO rating decision includes letters received by VA in September 2008 from the Veteran's VA psychologist and the Veteran's spouse regarding the severity of his PTSD, and also correspondence from the Veteran received in December 2008 indicating worsening PTSD symptoms.  They are "new" as they were not previously associated with the record, and considered.  Significantly, this evidence was cited by the Board's February 2014 decision as the basis for revising the effective date for the 100 percent PTSD rating to September 23, 2008.  As the undisturbed portion of the February 2014 Board decision essentially concluded that the September and December 2008 evidence pertained to showing that the Veteran's PTSD was more severe than 30 percent disabling at the time, the Board believes that it can only be reasonably concluded that such evidence is "material" to the January 2008 RO initial rating determination.  Such evidence is "material" in that it relates to the severity of symptoms of the Veteran's PTSD; thus it has bearing on the matter adjudicated in the January 2008 rating decision (i.e., the rating to be assigned for the Veteran's PTSD from the effective date of the grant of service connection and onward).

Pursuant to the directives of the Joint Motion and Court Order in this case, the Board has reviewed the evidence submitted within a year following the January 2008 RO rating decision (that assigned the initial 30 percent rating for PTSD effective from March 10, 2005) and has determined that evidence submitted as early as September 2008 shall be viewed as new and material evidence pertaining to the initial PTSD rating determination made in the January 2008 RO rating decision.

Finding that the original January 2008 RO rating decision is not a final decision leads to the understanding that the rating question on appeal relates to the Veteran's original claim for service connection in March 2005.  In effect, the Veteran's appeal for an earlier effective date for the increase of his PTSD disability rating is now reasonably understood to require consideration of whether any rating in excess of 30 percent was warranted at any time prior to the September 23, 2008 effective date for the 100 percent rating.  The RO's prior understanding of the appeal and review of the new and material evidence expressly considered the matter to arise from a claim filed in December 2008; accordingly, the RO has only considered the new and material evidence submitted after the January 2008 RO rating decision with regard to the assignment of a rating for a fraction of the period that is now understood to be properly for consideration in this appeal.

The Board notes that the September 2008 letter from the Veteran's VA psychologist described that the Veteran "has also continued his group treatment in an ongoing PTSD group that meets bi-weekly."  The letter also describes that the Veteran had attended all 12 sessions of a separate "12 Week PTSD Coping Skills group" that began in May 2008.  Review of the claims-file at this time reveals that the Veteran's VA medical records, including mental health reports, are of record from 2005, 2006, and much of 2007.  It appears that there has not been update of the set of the Veteran's VA medical records available for review in the claims-file since late November 2007; VA medical records from 2008 and onward, including those documenting the Veteran's VA psychiatric treatment, including the ongoing sessions described in his VA psychologist's September 2008 letter, are not available for review by the Board at this time.  As the Veteran's VA psychiatric treatment during the year 2008 (at least those records from prior to the September 2008 effective date for the award of a 100 percent rating for PTSD) are pertinent to the PTSD rating issue, they must be obtained and associated with the claims-file.  These VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  (The most recent plainly comprehensive update of the pertinent VA medical records in connection with this appeal appears to have been in November 2007.  The Board observes that the more recent selected set of VA medical records contained in Virtual VA do not contain the outstanding evidence described in this paragraph.)

In light of the new and material evidence submitted within a year after the January 2008 initial rating decision, a readjudication (encompassing the further submission) of the January 2008 initial rating decision was required.  As this case must be remanded for additional development anyhow, the Board need not determine whether any decision issued by the RO following the submission of the new and material evidence adequately constituted the required readjudication of the January 2008 initial rating determination.  During the processing of this remand, the RO shall readjudicate the matter with review of the complete current evidentiary record.

The Board emphasizes that the issue on appeal is now understood to arise from the original March 2005 claim and requires consideration of entitlement to a rating in excess of 30 percent at any time prior to September 23, 2008.  The AOJ must readjudicate the matter of the initial disability rating specifically to determine, in light of the complete expanded evidentiary record, whether the Veteran's PTSD warrants an initial rating in excess of 30 percent as well as whether any rating in excess of 30 percent has been warranted for any period prior to September 23, 2008 (that is, whether any new "staged" ratings may be warranted).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for psychiatric / mental health concerns, particularly those pertaining to PTSD treatment for the period from November 2007 through September 2008 (including the multiple types of group therapy sessions described in the September 2008 letter from a VA psychologist).

2.  Please then review the expanded record and readjudicate the claim on appeal:  entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from March 2005 until September 23, 2008.  The claim is now understood to arise from the Veteran's original March 2005 PTSD service connection claim.  If any element of the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.  As this readjudication has been made necessary by the Board's determination that the January 2008 rating decision (which provided the initial rating assignment) has not become final, the initial rating determination remains pending and the complete record must be considered and addressed in determining whether a rating in excess of 30 percent is warranted prior to September 23, 2008.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

